TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 8, 2015



                                     NO. 03-14-00626-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                               v.

                                Budget PrePay, Inc., Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 18, 2014. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.